                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


 JOSE CANDELAR RIOS, JR.,                         Case No. 19‐CV‐0403 (NEB/KMM)

                      Petitioner,

 v.                                                   ORDER ON REPORT AND
                                                       RECOMMENDATION
 WARDEN M. RIOS,

                      Respondent.



       The Court has received the September 11, 2019 Report and Recommendation of United

States Magistrate Judge Katherine M. Menendez. [ECF No. 20.] No party has objected to that

Report and Recommendation, and the Court therefore reviews it for clear error. See Fed. R. Civ.

P. 72(b); Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per curiam). Finding no clear error,

and based upon all the files, records, and proceedings in the above‐captioned matter, IT IS

HEREBY ORDERED THAT Petitioner’s Petition for Writ of Habeas Corpus under 28 U.S.C. §

2241 [ECF No. 1] is DENIED AS MOOT, and this action is DISMISSED WITHOUT PREJUDICE.

       LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: October 31, 2019                          BY THE COURT:

                                                 s/Nancy E. Brasel
                                                 Nancy E. Brasel
                                                 United States District Judge
